Case 1:21-cv-20006-JAL Document 1 Entered on FLSD Docket 01/04/2021 Page 1 of 6




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO.: 1:21-CV-20006

 VICTOR RAUL MANRIQUE SILVA,

         Plaintiff,

 vs.

 CHANNELSIDE MANAGEMENT LLC,

       Defendant.
 ______________________________/

                 COMPLAINT FOR FLSA OVERTIME WAGE VIOLATION(S)

       Plaintiff, Victor Raul Manrique Silva, sues Defendant, Channelside Management LLC, for

 unpaid/underpaid overtime wages as follows:

                                  Parties, Jurisdiction, and Venue

         1.       Plaintiff, Victor Raul Manrique Silva, was and is a resident of Miami-Dade

 County, Florida, at all times material, and he is sui juris.

         2.       Plaintiff was an hourly employee of Defendant, as the term “employee” is defined

 by 29 U.S.C. §203(e).

         3.       Plaintiff was a non-exempt employee of Defendant.

         4.       Plaintiff consents to participate in this lawsuit.

         5.       Defendant, Channelside Management LLC, is a Florida for-profit limited

 liability corporation that has at all times material conducted its business in Miami-Dade County,

 Florida, and it is sui juris.

         6.       Defendant was Plaintiff’s employer, as the term “employer” is defined by 29

 U.S.C. §203 (d).
                                                      1

                         7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:21-cv-20006-JAL Document 1 Entered on FLSD Docket 01/04/2021 Page 2 of 6




        7.      This Court has original jurisdiction over Plaintiff’s federal question claims

 pursuant to 28 U.S.C. §1331 and 26 U.S.C. §201, et seq.

        8.      Defendant maintained a place of business in this District, maintained real

 property in this district, and was responsible for the payment of wages to Plaintiff in Miami-Dade

 County, Florida.

        9.      Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendant transacts

 business in this District, maintains real property within this District, employed the Plaintiff in this

 District, and because most of the actions complained of occurring within this District.

        10.     This Court has original jurisdiction over Plaintiff’s federal question claim pursuant

 to 28 U.S.C. §1331 and 26 U.S.C. §201, et seq.

                                         Background Facts

        11.     Defendant regularly employed two or more employees for the relevant time

 period that handled goods or materials that travelled through interstate commerce, or used

 instrumentalities of interstate commerce, thus making Defendant’s business an enterprise covered

 by the Fair Labor Standards Act.

        12.     Defendant has at all times material engaged in interstate commerce in the course

 of management, renovation, and upkeep of real property which, traditionally, cannot be

 performed without using goods, materials, supplies, and equipment that have all moved through

 interstate commerce.

        13.     In addition, Defendant engaged in interstate commerce in the course of its work

 as a private real estate development and management firm that utilizes goods, materials, and

 supplies that traveled in interstate commerce in the course of its development and maintenance

 of real property.
                                                   2

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:21-cv-20006-JAL Document 1 Entered on FLSD Docket 01/04/2021 Page 3 of 6




        14.     Furthermore, Defendant engages in interstate commerce in the course of its

 submission of payments for goods and receipt of payment from out-of-state payors.

        15.     Defendant utilizes computers, telephones, phone systems, computers, computer

 networking equipment, computer software, vehicles, paper, printer and copier toner, and other

 materials and supplies to engage in interstate commerce.

        16.     Defendant further negotiates and manages payments to and from payors located

 outside of the State of Florida.

        17.     Defendant’s annual gross revenues derived from this interstate commerce are

 believed to be in excess of $500,000.00 for the relevant time period.

        18.     Plaintiff’s work for Defendant was actually in or so closely related to the

 movement of commerce while he worked for Defendant that the Fai Labor Standards Act applies

 to Plaintiff’s work for Defendant in the course of his performing maintenance services while using

 building supplies, PVC piping, HVAC supplies, and other goods, materials, and supplies that

 moved through interstate commerce.

        19.     Plaintiff also would regularly and routinely make purchases at for plumbing

 supplies, electrical supplies, HVAC supplies, and other goods, materials and supplies that

 traveled in interstate commerce prior to his purchase for use in maintaining the property

 managed by Defendant.

        20.     Plaintiff worked for Defendant from approximately January 2011 to July 2020 as

 a maintenance employee.

        21.     To the extent that records exist regarding the exact dates of Plaintiff’s

 employment exist, such records are in the exclusive custody of Defendant.


                                                  3

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:21-cv-20006-JAL Document 1 Entered on FLSD Docket 01/04/2021 Page 4 of 6




         22.    Defendant paid Plaintiff at an hourly rate of pay, which increased from $18.50 per

 hour to $22.60 per hour after receiving a 3% per year wage increase.

                                             Liability

         23.    Defendant required that Plaintiff be “on call” and perform other work on the

 premises at while “off the clock”.

         24.    Plaintiff worked approximately 4-5 hours of overtime (44-45 hours per week) for

 Defendant.

         25.    Defendant did not track the time that Plaintiff worked for it until about June

 2018, when it began tracking his time and when it also reduced his hours.

         26.    Defendant, however, failed to pay Plaintiff for all of the overtime hours that he

 worked.

         27.    Plaintiff’s primary duty was the performance of manual work; to wit, maintenance

 services.

         28.    Defendant failed and refused to pay Plaintiff overtime wages calculated at time

 and one-half times his regular rate of pay for all hours worked over 40 hours in a given workweek

 from three years prior to the filing of this Complaint through June 2018.

         29.    Defendant willfully and intentionally refused to pay Plaintiff wages at a rate of

 time and one-half his regular rate of pay for each of the overtime hours he worked from three

 years prior to the filing of this Complaint through June 2018.

         30.    Defendant either recklessly failed to investigate whether their failure to pay

 Plaintiff an overtime wage for the hours worked during the relevant time period violated the

 Federal Wage Laws of the United States, it intentionally misled Plaintiff to believe that


                                                 4

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:21-cv-20006-JAL Document 1 Entered on FLSD Docket 01/04/2021 Page 5 of 6




 Defendant was not required to pay overtime, and/or Defendant concocted a scheme pursuant to

 which it deprived Plaintiff of the overtime pay earned.

        31.     Defendant was aware of the requirement to pay its non-exempt employees

 overtime wages for all hours worked beyond 40 in a workweek by virtue of its having been sued

 for unpaid overtime violations in the past.

        32.     Plaintiff is entitled to a back pay award of overtime wages for all overtime hours

 worked, plus an equal amount as a penalty, plus all attorneys’ fees and costs.

        33.     Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

 all services rendered.

        34.     All conditions precedent have been satisfied by Plaintiff or waived by Defendant.

        WHEREFORE Plaintiff, Victor Raul Manrique Silva, demands the entry of a judgment

 in his favor and against Defendant, Channelside Management LLC, after trial by jury and as

 follows:

                a.        That Plaintiff recover compensatory overtime wage damages and an equal

                          amount of liquidated damages as provided under the law and in 29 U.S.C.

                          § 216(b);

                b.        That Plaintiff recovers pre-judgment interest on all unpaid overtime wages

                          if the Court does not award liquidated damages;

                c.        That Plaintiff recovers an award of reasonable attorneys’ fees, costs, and

                          expenses pursuant to the FLSA;

                d.        That Plaintiff recovers all interest allowed by law;




                                                    5

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:21-cv-20006-JAL Document 1 Entered on FLSD Docket 01/04/2021 Page 6 of 6




              e.      That Defendant be Ordered to make Plaintiff whole by providing

                      appropriate overtime pay and other benefits wrongly denied in an amount

                      to be shown at trial and other affirmative relief;

              f.      That the Court declare Defendant to be in willful violation of the overtime

                      provisions of the FLSA; and

              g.      Such other and further relief as the Court deems just and proper.


                                DEMAND FOR JURY TRIAL

     Plaintiff, Victor Raul Manrique Silva, demands a trial by jury of all issues so triable.



     Respectfully submitted this 4th day of January 2021,



                                                      s/Brian H. Pollock, Esq.
                                                      Brian H. Pollock, Esq.
                                                      Fla. Bar No. 174742
                                                      brian@fairlawattorney.com
                                                      FAIRLAW FIRM
                                                      7300 North Kendall Drive
                                                      Suite 450
                                                      Miami, FL 33156
                                                      Tel: 305.230.4884
                                                      Counsel for Plaintiff




                                                 6

                    7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                              TEL 305.230.4884 FAX 305.230.4844
                                    www.fairlawattorney.com
